 
 
I 
111th CONGRESS 1st Session 
H. R. 2238 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2009 
Mr. Israel introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Administrator of the Federal Aviation Administration to issue an order regarding secondary cockpit barriers. 
 
 
1.FindingsCongress makes the following findings: 
(1)The safety and security of the civil air transportation system is critical to the United States security and its national defense. 
(2)A safe and secure United States civil air transportation system is essential to the basic freedom of Americans to move in intrastate, interstate, and international transportation. 
(3)Terrorists have previously used planes as weapons and exploited United States aviation security. 
(4)Reinforced cockpit doors that must be opened for physiological and operational needs present a clear vulnerability when the doors are open and this compromises the security and safety of the aircraft and its passengers. 
(5)Many all-cargo aircraft do not have a cockpit door installed for protection from passenger aggressors and stowaways. 
2.Improved Flight Deck Integrity Measures 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall issue an order— 
(1)requiring the installation of secondary barriers preventing access to the flight deck of any commercial aircraft operating under part 121 of title 14, Code of Federal Regulations; and 
(2) 
(A)for an aircraft that is equipped with a cockpit door, requiring that such secondary barriers remain locked while the aircraft is in flight and the cockpit door separating the flight deck and the passenger area is open; and 
(B)for an aircraft that is not equipped with a cockpit door, requiring that such secondary barriers remain locked as determined by the pilot in command. 
(b)ConsiderationsIn issuing an order under this section, the Administrator shall take into account— 
(1)the most promising and cost effective of the available technologies relating to secondary barriers described in subsection (a); and 
(2)the cost and time schedule for deploying such barriers. 
 
